DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-7 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-7 are objected to as being allowable if claims overcome the Obviousness Double Patenting Rejection and Claim Objection.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-20 of the U.S. Patent No. 10,938,676.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-7 of the instant application and claims 1-20 of the U.S. Patent No. 10,938,676 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 10,938,676.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 11 of the U.S. Patent No. 10,938,676.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 11 of the U.S. Patent No. 10,938,676 is that the claims of the instant application discloses claims which are broader to the claims of the U.S. Patent No. 10,938,676.  

Claims Comparison Table
Instant Application:
17/661,229
U.S. Patent No. 10,938,676 B2
(common inventive entity and assignee)
Claim 1:
A system, comprising: one or more hardware processors; and a non-transitory storage medium having stored therein instructions which are executable by the one or more hardware processors to perform operations comprising: receiving, at a service provider site, cloud provider information from a client; receiving by the service provider site, from the client, one or more product selection inputs, each of the one or more product selection inputs indicating selection, by a user, of a respective data protection product from a list of user-selectable data protection products presented to the user by the service provider site; checking, by the service provider site, to determine if any conflicts or incompatibilities exist among the data protection products selected by the user and, when such a conflict or incompatibility is found, updating a user menu so as to prevent user selection of conflicting or incompatible data protection products; receiving, at the service provider site, instance information from the client; assembling, at the service provider site, the cloud provider information, the data protection product information, and the instance information, into a data protection configuration; and generating, at a service provider site, a script which is executable to implement the assembled data protection configuration.

Claim 11:
A non-transitory storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations comprising: presenting, to a user at a client site, a list of user-selectable cloud storage providers; receiving, from the user, an input that indicates selection by the user of one of the cloud storage providers from the list of user-selectable cloud storage providers; after the user has selected a cloud storage provider, presenting, to the user, a list of user-selectable data protection products; receiving, from the user, one or more product selection inputs, each of the one or more product selection inputs indicating selection, by the user, of a respective data protection product from the list of user-selectable data protection products; receiving, from the user, an input indicating an instance size; assembling the input indicating an instance size and the product selection inputs together to define a data protection configuration; and automatically generating a script which is executable by one or more hardware processors to deploy the data protection configuration in a cloud storage environment of the selected cloud storage provider.

Claim 6:
The method as recited in claim 1, further comprising preventing selection, by the user, of a data protection product that is incompatible with the respective data protection products associated with the one or more product selection inputs.
Claim 2:
The system as recited in claim 1, wherein the received cloud provider information comprises information that identifies a cloud provider that has been selected by the user at the client.
Claim 12:
The non-transitory storage medium as recited in claim 11, wherein the selected cloud storage provider is either a public cloud storage provider, or a private cloud storage provider.
Claim 4:
The system as recited in claim 1, wherein the operations further comprise transmitting the generated script to the client.
Claim 5:
The method as recited in claim 1, further comprising transmitting a link that enables downloading of the automatically generated script.
Claim 5:
The system as recited in claim 1, wherein the generated script is deployable in a cloud environment by the client.

Claim 1:
A method, comprising: presenting, to a user at a client site, a list of user-selectable cloud storage providers; receiving, from the user, an input that indicates selection by the user of one of the cloud storage providers from the list of user-selectable cloud storage providers; after the user has selected a cloud storage provider, presenting, to the user, a list of user-selectable data protection products; receiving, from the user, one or more product selection inputs, each of the one or more product selection inputs indicating selection, by the user, of a respective data protection product from the list of user-selectable data protection products; receiving, from the user, an input indicating an instance size; assembling the input indicating an instance size and the product selection inputs together to define a data protection configuration; and automatically generating a script which is executable by one or more hardware processors to deploy the data protection configuration in a cloud storage environment of the selected cloud storage provider.
Claim 6:
The system as recited in claim 1, further comprising enabling the client to download the generated script.
Claim 5:
The method as recited in claim 1, further comprising transmitting a link that enables downloading of the automatically generated script.
Claim 7:
The system as recited in claim 1, wherein the generated script, when deployed and executed, causes automatic deployment and provisioning of the assembled data protection configuration.
Claim 9:
The method as recited in claim 1, wherein the automatically generated script, when executed, provides for automatic provisioning of the defined data protection configuration.



Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-14 of the U.S. Patent No. 11,388,071.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-7 of the instant application and claims 1-14 of the U.S. Patent No. 11,388,071 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 11,388,071.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 8 of the U.S. Patent No. 11,388,071.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 8 of the U.S. Patent No. 11,388,071 is that the claims of the instant application discloses claims which are broader to the claims of the U.S. Patent No. 11,388,071.  

Claims Comparison Table
Instant Application:
17/661,229
U.S. Patent No. 11,388,071 B2
(common inventive entity and assignee)
Claim 1:
A system, comprising: one or more hardware processors; and a non-transitory storage medium having stored therein instructions which are executable by the one or more hardware processors to perform operations comprising: receiving, at a service provider site, cloud provider information from a client; receiving by the service provider site, from the client, one or more product selection inputs, each of the one or more product selection inputs indicating selection, by a user, of a respective data protection product from a list of user-selectable data protection products presented to the user by the service provider site; checking, by the service provider site, to determine if any conflicts or incompatibilities exist among the data protection products selected by the user and, when such a conflict or incompatibility is found, updating a user menu so as to prevent user selection of conflicting or incompatible data protection products; receiving, at the service provider site, instance information from the client; assembling, at the service provider site, the cloud provider information, the data protection product information, and the instance information, into a data protection configuration; and generating, at a service provider site, a script which is executable to implement the assembled data protection configuration.
Claim 8:
A non-transitory storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations comprising: receiving, at a service provider site, cloud provider information from a client; receiving by the service provider site, from the client, one or more product selection inputs, each of the one or more product selection inputs indicating selection, by a user, of a respective data protection product from a list of user-selectable data protection products presented to the user by the service provider site; checking, by the service provider site, to determine if any conflicts or incompatibilities exist among the data protection products selected by the user and, when such a conflict or incompatibility is found, updating a user menu so as to prevent user selection of conflicting or incompatible data protection products; receiving, at the service provider site, instance information from the client; assembling, at the service provider site, the cloud provider information, the data protection product information, and the instance information, into a data protection configuration; and generating, at a service provider site, a script which is executable to implement the assembled data protection configuration.
Claim 2:
The system as recited in claim 1, wherein the received cloud provider information comprises information that identifies a cloud provider that has been selected by the user at the client.
Claim 9:
The non-transitory storage medium as recited in claim 8, wherein the received cloud provider information comprises information that identifies a cloud provider that has been selected by the user at the client.
Claim 3:
The system as recited in claim 1, wherein the received instance information comprises information indicating an amount of storage needed by the user.
Claim 10:
The non-transitory storage medium as recited in claim 8, wherein the received instance information comprises information indicating an amount of storage needed by the user.
Claim 4:
The system as recited in claim 1, wherein the operations further comprise transmitting the generated script to the client.
Claim 11:
The non-transitory storage medium as recited in claim 8, wherein the operations further comprise transmitting the generated script to the client.
Claim 5:
The system as recited in claim 1, wherein the generated script is deployable in a cloud environment by the client.
Claim 12:
The non-transitory storage medium as recited in claim 8, wherein the generated script is deployable in a cloud environment by the client.
Claim 6:
The system as recited in claim 1, further comprising enabling the client to download the generated script.
Claim 13:
The non-transitory storage medium as recited in claim 8, further comprising enabling the client to download the generated script.
Claim 7:
The system as recited in claim 1, wherein the generated script, when deployed and executed, causes automatic deployment and provisioning of the assembled data protection configuration.
Claim 14:
The non-transitory storage medium as recited in claim 8, wherein the generated script, when deployed and executed, causes automatic deployment and provisioning of the assembled data protection configuration.



Claim Objections

Claim 1 is objected to because of the following informalities: lack of terminology consistency

Claim 1, line 19, recites “at a service provider site” and should be changed to -- at [[a]] the service provider site --.

Appropriate correction is required.


In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Fu et al. (2014/0372533) discloses a system, comprising: one or more hardware processors; and a non-transitory storage medium having stored therein instructions which are executable by the one or more hardware processors to perform operations comprising: receiving, at a service provider site, cloud provider information from a client.

However, the prior art of record fails to teach or suggest receiving by the service provider site, from the client, one or more product selection inputs, each of the one or more product selection inputs indicating selection, by a user, of a respective data protection product from a list of user-selectable data protection products presented to the user by the service provider site; checking, by the service provider site, to determine if any conflicts or incompatibilities exist among the data protection products selected by the user and, when such a conflict or incompatibility is found, updating a user menu so as to prevent user selection of conflicting or incompatible data protection products; receiving, at the service provider site, instance information from the client; assembling, at the service provider site, the cloud provider information, the data protection product information, and the instance information, into a data protection configuration; and generating, at a service provider site, a script which is executable to implement the assembled data protection configuration as set forth in independent Claim 1.  The cited prior art does not teach or suggest receiving by the service provider site, from the client, one or more product selection inputs, each of the one or more product selection inputs indicating selection, by a user, of a respective data protection product from a list of user-selectable data protection products presented to the user by the service provider site.  The cited prior art does not teach or suggest checking, by the service provider site, to determine if any conflicts or incompatibilities exist among the data protection products selected by the user and, when such a conflict or incompatibility is found, updating a user menu so as to prevent user selection of conflicting or incompatible data protection products.  The cited prior art does not teach or suggest receiving, at the service provider site, instance information from the client.  The cited prior art does not teach or suggest assembling, at the service provider site, the cloud provider information, the data protection product information, and the instance information, into a data protection configuration.  The cited prior art does not teach or suggest generating, at a service provider site, a script which is executable to implement the assembled data protection configuration.  Thus, these are some of the reasons why the claims are allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441
12/02/02022

/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        12/2/2022